DETAILED ACTION
Claims 1, 5-11 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that piston and cylinder components contained within a proximal housing, and using drive fluid within the proximal housing to actuate a pull wire, would not be reasonably derived from Barrish. Additionally, Applicant argues that with no balloon to deflate in the distal articulated portion, those of skill in the art would have no rationale for including the balloon-deflating pull wires of Barrish. However, Barrish teaches that a “balloon piston system 890 may be used to provide axial articulation between distal components, and/or to provide rotation about a distal axis about a distal axis of any of the elongated articulated structures described herein” (emphasis added; paragraph [0318]), and further a piston “induces axial motion of slidable shaft 894, which may be used to axially actuate a movable component mounted to the articulated structure” (emphasis added; paragraph [0319]). Therefore, a skilled artisan would have acknowledged that piston and cylinder components contained in housing (see piston system 890 in Figures 33A-33B) could be used to provide actuation of an elongated articulated structure or movable component, such as a balloon-deflating pull wire, and actuate a distal portion in Barrish to arrive at the claimed invention. Accordingly, the prior art rejections as presented in the office action filed 04/18/2022 are maintained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrish US 2016/0279388 A1 (BARRISH).
As per claim 1, BARRISH discloses a hybrid mechanical/fluid catheter system for treating a patient, the system comprising: 
a flexible catheter assembly (catheter system 10; figure 1-1) having a proximal catheter interface (coupler (interface) 16 connects to catheter 12; paragraph [0181]) and a distal portion (portion 20 at distal end 24 as shown; figure 1-1) with an axis therebetween (as shown; figure 1-1), the catheter interface disposed on a proximal housing containing a first cylinder portion (890) with a first piston (892) axially movable therein [0319], an actuatable feature disposed along the distal portion (distal portion 20), a flexible catheter body extending axially between the first cylinder portion and the distal portion (the length of catheter 12 between housing 14 and distal portion 20), and a mechanical drive member extending proximally along the axis (actuated by driver, not numbered, using pull wires; paragraph [0222], the shaft 894 of the piston is configured to axially move the movable component (pull wire) to articulate the structure [0319]) within the catheter body), the drive member comprising a pull-wire or tubular shaft and coupled with the piston (pull-wires actuated by driver, not numbered, pulling pull wires; figure 1; paragraph [0222], the shaft 894 of the piston is configured to axially move the movable component (pull wire) to articulate the structure [0319]).
BARRISH does not disclose, in the embodiment of figure 1-1, a driver assembly having a fluid supply; a driver interface releasably coupleable with the catheter interface, the fluid supply operatively coupled with the driver interface such that drive fluid can articulate the catheter assembly when the catheter interface is coupled with the driver interface. BARRISH discloses, in the embodiment of figure 29, a driver assembly (804; paragraph [0310]) having a fluid supply (fluid canister 810; paragraph [0309]) a driver interface (816; paragraph [0310]) releasably coupleable with the catheter interface (catheter 812 has a proximal interface 814 for releasable mating with 816; paragraph [0310]), the fluid supply operatively coupled with the driver interface such that drive fluid can articulate the catheter assembly when the catheter interface is coupled with the first cylinder portion (fluid is supplied to the first cylinder portion to move the piston and articulated the structure ; paragraph [0319]). It would have been obvious to one of ordinary skill in the art to modify the assembly of the figure 1-1 embodiment with a releasable driver interface as taught by the figure 29 embodiment for the advantage of facilitating communications between catheter and driver to better control potentially deleterious re-use of the catheter (paragraph [0310)).
As to the limitation of the fluid supply comprising a receptacle, BARRISH discloses the fluid supply comprises a receptacle for a sealed canister containing a liquid/gas mixture (fluid supply 54 comprises a canister of pressurized gases; figure 5; paragraph [0205]); and wherein the catheter interface is disposed on a proximal housing (coupler 16 disposed on proximal housing 14; figure 5; paragraph [0207]) supporting an actuator (housing 14 supports driving features; figures 5; paragraph [0207]), and gas from the receptacle can be transmitted to the piston so as to actuate the piston via supply shaft 900, [0318]).
As to the limitation of a quick-disconnect latch releasably coupling the catheter interface with the driver interface, the quick disconnect latch configured to facilitate removal and replacement of the flexible catheter assembly, BARRISH teaches the use of quick disconnect fittings at the proximal interface [0074], and teaches quick disconnects include latches [0080].
As per claim 5, BARRISH discloses the catheter system of claim 1. BARRISH further discloses wherein the driver interface has a first fluid channel and a second fluid channel (substrate 38 in communication with array 32 acts as a driver; 38 comprises more than one fluid channel; figures 1, 3, 5; paragraphs [0186], [0201]), wherein the catheter interface has a first fluid channel and a second fluid channel configured for coupling with the first fluid channel and the second fluid channel of the driver interface, respectively, so as to controllably drive the drive member in first and second opposed axial directions (16 able to be coupled to substrate 38 such that axial flexing is allowed; figures 1, 3, 5; paragraphs [0199]-[0201]).
As per claim 7, BARRISH discloses the catheter system of claim 1. BARRISH further discloses, wherein the proximal housing contains a plurality of second pistons movably disposed in a plurality of second cylinders, a pair of cylinders being axially coupled and laterally offset with the axis extending therebetween (pull-wires are disclosed as being distributed circumferentially around the axis of the catheter [0222] and therefore is offset of the axis, the shaft 894 of the piston is configured to axially move the movable component (pull wire) to articulate the structure [0319], a piston will be associated with each pull wire for articulation).
As per claim 8, BARRISH discloses the catheter system of claim 1. BARRISH discloses wherein axial movements of the first piston induced rotational actuation of the actuatable feature about the axis (BARRISH discloses the piston system may be used to provide axial articulation between distal components, and or to provide rotation about a distal axis of nay of the elongate articulated structures; paragraphs [0318]-[0319]).
As per claim 9, BARRISH discloses the catheter system of claim 1. BARRISH further discloses comprising a manual input configured to be moved by a hand of a user relative to the catheter interface so as induce movement of the driver (catheter has a manual input for moving proximal end; figure 1-1; paragraph [0180)).
As per claim 10, BARRISH discloses the catheter system of claim 1. BARRISH does not disclose in the embodiment of figure 1, comprising a sensor coupled with the drive member so as to provide feedback to a processor of the drive assembly, and/or one or more sensors coupled to the actuatable feature. BARRISH discloses in the embodiment of figure 29 a sensor coupled with the drive member so as to provide feedback to a processor of the drive assembly (sensors, not numbered, coupled to driver 804 provide feedback; figure 29; paragraphs [0308]-[0309]), and/or one or more sensors coupled to the actuatable feature (sensors, not numbered, coupled to catheter 814 to sense shape or localization of distal end where actuatable valves located; figure 29). It would have been obvious to one of ordinary skill in the art to modify the assembly of the figure 1 embodiment with sensors as taught by the figure 29 embodiment for the advantage of facilitating feedback between catheter and driver to better control potentially deleterious use of the catheter (paragraph [0308)).
As per claim 11, BARRISH discloses a hybrid mechanical/fluid catheter for use in a robotic catheter system to treat a patient, the hybrid catheter (catheter system 1; figure 1-1) comprising: an elongate flexible catheter body (catheter 12; figure 1-1; paragraph [0181]) having a proximal catheter interface (coupler (interface) 16 connects to catheter 12; paragraph [0181]) and a distal portion (distal portion 20) with an axis therebetween (as shown; figure 1-1), the catheter interface disposed on a proximal housing containing cylinder (890) portion with a piston (892) axially movable therein [0319], an actuatable feature along the distal portion (distal portion 20 is actuated portion; paragraph [0222]) and a mechanical drive member extending proximally along the flexible catheter body (actuated by driver, not numbered, pulling pull wires; paragraph [0222]).
BARRISH does not disclose, in the embodiment of figure 1 -1, the robotic system including a driver assembly having a fluid supply and a driver interface, wherein the fluid supply is drivingly coupled with the actuatable feature by. BARRISH discloses, in the embodiment of figure 29, the robotic system including a driver assembly (804; paragraph [0310]) having a fluid supply (fluid canister 810; paragraph [0309]) and a driver interface (816; paragraph [0310]), wherein the fluid supply is drivingly coupled with the actuatable feature by the mechanical drive member when the catheter interface is coupled with the driver interface (this coupling allows sealed communication between the fluid supply 810 and the driver 804 so that driver can control fluidics to deploy (actuate) catheter 812 when the interface 814 connects to 804; figure 29; paragraph [0309]). It would have been obvious to one of ordinary skill in the art to modify the assembly of the figure 1 embodiment with a releasable driver interface as taught by the figure 29 embodiment for the advantage of facilitating communications between catheter and driver to better control potentially deleterious use of the catheter (paragraph [0310]). As to the limitation of transmission of the drive gas from the receptacle inducing movement of the piston and the piston inducing movement the mechanical drive member when the catheter interface is coupled with the driver interface, Barrish discloses a fluid supply line (900) that induces axial movement of slidable shaft 894; which in turn, actuates a movable component (pull-wires) to articulate the device [0319].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrish US 2016/0279388 A1 (BARRISH) as applied to claim 4 above, and further in view of Tanner et al. 9421311 (TANNER).
As per claim 6, BARRISH discloses the catheter system of claim 1. BARRISH further discloses wherein the gas pressure is transmitted between the driver interface and the catheter interface (gas pressures actuated by driver in communication with coupler (catheter interface) 16; paragraph [0222]). BARRISH does not disclose wherein a damper is axially coupled with the first piston, the damper configured to damp axial movement of the drive member. TANNER discloses wherein a damper is axially coupled with the first piston (damper 255 axially coupled to drive magnet (actuator) 221; figure 10B; column 13, lines 18-20), the damper containing a liquid (damper 255 may be a viscoelastic material; column 13, lines 63-67) and configured to damp axial movement of the drive member (damper 255 capable of damping motor (drive member) 220; figure 10B; column 13, lines 53-55). It would have been obvious to one of ordinary skill in the art to modify the assembly of BARRISH for the advantage of creating uniform actuation pressure and flow characteristics because BARRISH teaches that dampers accomplish this (BARRISH: paragraph [0186]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771